DETAILED ACTION
Status of the Application
	Claims 117-118 and 123-144 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
Amendment of claims 117-118, cancellation of claims 119-122, addition of claims 123-144, and replacement drawings, as submitted in a communication filed on 1/21/2021 are acknowledged.
In a telephone conversation with Ms. Deborah Herzfeld on 3/11/2021, an agreement was reached to amend claim 117 to place the application in condition for allowance.   

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Ms. Deborah Herzfeld on 3/11/2021.
Please replace claim 117 as follows:

117.	A recombinant human α-galactosidase-A (rhAGA) protein produced by a method comprising:

(i)	providing a CHO DXB11 cell line;
(ii)	sequentially culturing the CHO DXB11 cell line in:
a cell culture medium comprising 5% fetal bovine serum for 3 days to 5 days;
a cell culture medium comprising 2.5% fetal bovine serum for 3 days to 5 days; and
a cell culture medium comprising no animal serum for about 5 days to 10 days; and 
(iii)	generating a single-cell clone from the CHO cell resulting from step (ii), wherein the single-cell clone, when transfected with red fluorescent protein (RFP), would have a transfection efficiency of > 30% RFP positive, a cell growth doubling time in a serum-free medium of < 35 hours, and > 75% culture viability, and further wherein the single-cell clone grows in a protein-free, animal derived component  (ADC) free medium;
(b)	stably transfecting the single-cell clone from step (a) with an expression vector comprising a sequence encoding the rhAGA protein;
(c)	selecting a transfected clone that produces rhAGA;
(d)	culturing the clone in a protein-free, ADC-free medium; and
(e)	harvesting the rhAGA protein from the cell culture,
wherein the rhAGA protein comprises a percentage of total N-linked oligosaccharides that are bis-mannose-6-phosphorylated oligosaccharides between 9.0% and 11.0%.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses recombinant human alpha-galactosidase A which is glycosylated, the Examiner has found no withdrawn.   Claims 117-118 and 123-144, directed to a recombinant human alpha-galactosidase A that comprises a percentage of total N-linked oligosaccharides that are bis-mannose-6-phosphorylated oligosaccharides between 9.0% and 11.0%, and a pharmaceutical composition comprising said recombinant human alpha-galactosidase A, are allowable over the prior art of record. 

Conclusion
Claims 117-118 and 123-144 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner 





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
March 11, 2021